Exhibit 10.1

 

SUNSHINE HEART, INC.

 

2017 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: April 6, 2017
APPROVED BY THE STOCKHOLDERS: May 25, 2017

 

1.                                    GENERAL.

 

(a)        Purpose.  The Plan, through the grant of Awards, is intended to help
the Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate, and provide a means by which the eligible recipients
may benefit from the value or increases in value of the Common Stock.

 

(b)        Eligible Award Recipients.  Employees, Directors and Consultants are
eligible to receive Awards.

 

(c)        Available Awards.  The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards,
and (viii) Other Stock Awards.

 

(d)        Successor to and Continuation of Prior Plans.  The Plan is intended
as the successor to and continuation of the Sunshine Heart, Inc. Amended and
Restated 2002 Stock Plan and the Sunshine Heart, Inc. Amended and Restated 2011
Equity Incentive Plan (the “Prior Plans”). Following the Effective Date, no
additional stock awards shall be granted under the Prior Plans. From and after
the Effective Date, all outstanding stock awards granted under the Prior Plans
shall remain subject to the terms of the Prior Plans, subject to
Section 3(a)(i) hereunder. All Awards granted on or after the Effective Date of
this Plan shall be subject to the terms of this Plan.

 

(i)         Any shares that would otherwise remain available for future grants
under the Prior Plans as of the Effective Date will cease to be available under
the Prior Plans at such time.  Instead, the number of shares of Common Stock
equal to the Prior Plan’s available share reserves, if any, will be added to the
Share Reserve (as further described in Section 3(a) below) and will then be
immediately available for grants and issuance pursuant to Stock Awards
hereunder, up to a maximum number set forth in Section 3(a) below.

 

(ii)        In addition, from and after the Effective Date, any shares subject
to outstanding stock awards granted under the Prior Plans that (i) expire or
terminate for any reason prior to exercise or settlement; (ii) are forfeited
because of the failure to meet a contingency or condition required to vest such
shares or otherwise return to the Company; or (iii) are reacquired, withheld (or
not issued) to satisfy a withholding obligation in connection with an award or
to satisfy the purchase price or exercise price of a stock award (such shares,
the “Returning Shares”) will be added to the Share Reserve (as further described
in Section 3(a) below) as and when the share becomes a Returning Share, up to
the maximum number set forth in Section 3(a) below.

 

1

--------------------------------------------------------------------------------


 

2.                                    ADMINISTRATION.

 

(a)        Administration by Board.  The Board will administer the Plan. The
Board may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

 

(b)        Powers of Board.  The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)         To determine: (A) who will be granted Awards; (B) when and how each
Award will be granted; (C) what type of Award will be granted; (D) the
provisions of each Award (which need not be identical), including when a person
will be permitted to exercise or otherwise receive cash or Common Stock under
the Award; (E) the number of shares of Common Stock subject to, or the cash
value of, an Award; and (F) the Fair Market Value applicable to a Stock Award.

 

(ii)        To construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement or in
the written terms of a Performance Cash Award, in a manner and to the extent it
will deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)       To settle all controversies regarding the Plan and Awards granted
under it.

 

(iv)       Except where such action would result in the Participant incurring
liability for additional tax under Section 409A of the Code or in an Award
intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code failing to so qualify, to accelerate, in whole or in
part, the time at which an Award may be exercised or vest (or the time at which
cash or shares of Common Stock may be issued in settlement thereof).

 

(v)        To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.

 

(vi)       To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, by adopting amendments (i) to ensure
that Awards intended to qualify as Incentive Stock Options so qualify, (ii) to
ensure that Awards are either exempt from or in compliance with Section 409A of
the Code, and (iii) to ensure that Awards intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code so qualify. If
required by applicable law (including Sections 422 and 162(m) of the Code) or
listing requirements, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan (in the aggregate or to any
individual Participant), (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan, (D)  materially reduces the price at
which shares of Common Stock may be issued or purchased under the Plan,
(E) materially extends the term of the Plan, or (F) materially expands the types
of Awards available for issuance under the Plan. Except as otherwise provided in
the Plan or an Award Agreement, no amendment of the Plan will materially impair
a Participant’s rights under an outstanding Award without the Participant’s
written consent.

 

(vii)      To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the

 

2

--------------------------------------------------------------------------------


 

Code regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees,
(B) Section 422 of the Code regarding “incentive stock options” or
(C) Rule 16b-3.

 

(viii)     To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and
(2) subject to the limitations of applicable law, if any, the Board may amend
the terms of any one or more Awards without the affected Participant’s consent
(A) to maintain the qualified status of the Award as an Incentive Stock Option
under Section 422 of the Code; (B) to maintain the status of an Award as
“qualified performance-based compensation” under Section 162(m) of the Code;
(C) to ensure an Award is either exempt from or in compliance with Section 409A
of the Code; or (D) to comply with other applicable laws or listing
requirements. Notwithstanding the foregoing, moreover, without the Participant’s
consent, (i) the Board may not amend an Incentive Stock Option in a manner that
would cause it to fail to qualify as an “incentive stock option” under
Section 422 of the Code, and (ii) the Board may not amend an Award in a manner
that would cause it to cease to be either exempt from or in compliance with
Section 409A of the Code.

 

(ix)       Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

 

(x)        To adopt such rules, procedures and sub-plans related to the
operation and administration of the Plan as are necessary or appropriate under
local laws and regulations to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States (provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Agreement that are made to ensure or
facilitate compliance with the laws or regulations of the relevant foreign
jurisdiction).

 

(xi)       To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award to a price not less than the Fair Market Value of the Common Stock
underlying the Stock Award as of the date of the reduction; (B) the cancellation
of any outstanding Stock Award and the grant in substitution therefor of a new
(1) Option or SAR, (2) Restricted Stock Award, (3) Restricted Stock Unit Award,
(4) Other Stock Award, (5) cash and/or (6) other valuable consideration
determined by the Board, in its sole discretion, with any such substituted award
(x) covering the same or a different number of shares of Common Stock as the
cancelled Stock Award and (y) granted under the Plan or another equity or
compensatory plan of the Company; or (C) any other action that is treated as a
repricing under generally accepted accounting principles.

 

(c)        Delegation to Committee.

 

(i)         General.  The Board may delegate some or all of the administration
of the Plan to a Committee or Committees. If administration of the Plan is
delegated to a Committee, the Committee will have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of

 

3

--------------------------------------------------------------------------------


 

the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

(ii)        Section 162(m) and Rule 16b-3 Compliance.  The Committee shall
consist of two or more individuals each of whom is both an Outside Director, in
accordance with Section 162(m) of the Code, and a Non-Employee Director, in
accordance with Rule 16b-3.

 

(d)        Delegation to an Officer.  The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by applicable law, other Stock Awards) and, to the extent
permitted by applicable law and subject to the terms of the Plan, the terms of
such Awards, and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such Employees; provided, however, that
the Board resolutions regarding such delegation will specify the total number of
shares of Common Stock that may be subject to the Stock Awards granted by such
Officer and that such Officer may not grant a Stock Award to himself or herself.
Any such Stock Awards will be granted on the form of Stock Award Agreement most
recently approved for use by the Committee or the Board, unless otherwise
provided in the resolutions approving the delegation authority. The Board may
not delegate authority to an Officer who is acting solely in the capacity of an
Officer (and not also as a Director) to determine the Fair Market Value pursuant
to Section 13(w)(iii) below.

 

(e)        Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3.                                    SHARES SUBJECT TO THE PLAN.

 

(a)        Share Reserve.

 

(i)         Subject to Section 9(a) relating to Capitalization Adjustments,
Section 3(a)(ii) regarding the annual increase and any other applicable
provisions hereof, the aggregate number of shares of Common Stock that may be
issued pursuant to Stock Awards will not exceed the sum of (a) 534,857  new
shares of Common Stock, plus (b) any available reserved shares not issued or
subject to outstanding grants under the Prior Plans on the Effective Date in an
amount not to exceed 534,857, plus (c) the number of shares of Common Stock that
are Returning Shares, as such shares become available from time to time (the
“Share Reserve”).

 

(ii)        In addition, the Share Reserve will automatically increase on
January 1st of each year, for a period of not more than ten years from the date
the Plan is approved by the stockholders of the Company, commencing on
January 1st of the year following the year in which the Effective Date occurs
and ending on (and including) January 1, 2027, to an amount equal to 13% of the
Fully Diluted Shares as of December 31st of the preceding calendar year.
Notwithstanding the foregoing, the Board may act prior to January 1st of a given
year to provide that there will be no January 1st increase in the Share Reserve
for such year or that the increase in the Share Reserve for such year will be a
lesser number of shares of Common Stock than would otherwise occur pursuant to
the preceding sentence.

 

4

--------------------------------------------------------------------------------


 

(iii)       For clarity, the Share Reserve in this Section 3(a) is a limitation
on the number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a).

 

(iv)       Shares may be issued in connection with a merger or acquisition as
permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance will not reduce the number of shares available for issuance
under the Plan.

 

(b)        Reversion of Shares to the Share Reserve.  If a Stock Award or any
portion thereof (i) expires or otherwise terminates without all of the shares
covered by such Stock Award having been issued or (ii) is settled in cash (i.e.,
the Participant receives cash rather than stock), such expiration, termination
or settlement will not reduce (or otherwise offset) the number of shares of
Common Stock that may be available for issuance under the Plan. If any shares of
Common Stock issued pursuant to a Stock Award are forfeited back to or
repurchased by the Company pursuant to the terms of the Plan or applicable Award
Agreement (including, without limitation, because of the failure to meet a
contingency or condition required to vest such shares in the Participant), then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan. For purposes of this Section 3, any
shares retained by the Company in satisfaction of tax withholding obligations on
a Stock Award or as consideration for the exercise or purchase price of a Stock
Award will be treated as having been issued to the Participant, reacquired by
the Company from the Participant, and again available for issuance under the
Plan.

 

(c)        Incentive Stock Option Limit.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments and notwithstanding any
other provision of this Section 3, the aggregate maximum number of shares of
Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 2,674,280.

 

(d)        Section 162(m) Limitations.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, the
following limitations shall apply.

 

(i)         A maximum of 534,857 shares of Common Stock subject to Options, SARs
and Other Stock Awards whose value is determined by reference to an increase
over an exercise or strike price of at least 100% of the Fair Market Value on
the date the Stock Award is granted may be granted to any one Participant during
any one calendar year; provided, however, that shares covered by an Option or
SAR continue to count against such per-Participant limitation notwithstanding
cancellation of the Option or SAR after its issuance and, for this purpose, a
reduction in the exercise price of an Option or SAR after its issuance shall be
treated as a cancellation and reissuance of the Option or SAR, so that the
shares covered by both the originally granted Option and SAR and the repriced
Option and SAR count against such per-Participant limitation. A maximum of
534,857 shares of Common Stock subject to Performance Stock Awards may be
granted to any one Participant during any one calendar year (whether the grant,
vesting or exercise is contingent upon the attainment during the Performance
Period of the Performance Goals).

 

(ii)        A maximum of $1,000,000 may be paid pursuant to a Performance Cash
Award to any one Participant during any one calendar year.

 

(e)        Source of Shares.  The stock issuable under the Plan will be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

 

5

--------------------------------------------------------------------------------


 

4.                                    ELIGIBILITY.

 

(a)        Eligibility for Specific Stock Awards.  Incentive Stock Options may
be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections
424(e) and 424(f) of the Code). Stock Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants.

 

(b)        Ten Percent Stockholders.  A Ten Percent Stockholder may not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value of the Common Stock underlying the Option on
the date of grant and the Option is not exercisable after the expiration of five
years from the date of grant.

 

5.                                    PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
Section 422 of the Code, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)        Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option or SAR will be exercisable after the expiration
of ten years from the date of its grant or such shorter period specified in the
Award Agreement.

 

(b)        Exercise Price.  Subject to the provisions of Section 4(b) regarding
Ten Percent Stockholders, the exercise or strike price of each Option or SAR
will be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option or SAR on the date the Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Award if such Award is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Transaction and in a
manner consistent with the provisions of Section 409A and, if applicable,
Section 424(a) of the Code.

 

(c)        Exercise of Options.  When and to the extent exercisable in
accordance with the terms of the Plan and the applicable Award Agreement, a
Participant may exercise an Option and acquire ownership of the underlying
Common Stock by providing written notice of exercise to the Company on a form
approved by the Board, accompanied by payment or arrangement for payment in the
manner provided in this Section 5(c) of the exercise price of Common Stock
acquired pursuant to the exercise of an Option. The exercise price of an Option
may be paid, to the extent permitted by applicable law and as determined by the
Board in its sole discretion, by any combination of the methods of payment set
forth below. The Board will have the authority to grant Options that do not
permit all of the following methods of payment (or that otherwise restrict the
ability to use certain methods) and to grant Options that require the consent of
the Company to use a particular method of payment. The permitted methods of
payment are as follows:

 

6

--------------------------------------------------------------------------------


 

(i)         by cash, check, bank draft or money order payable to the Company;

 

(ii)        pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to a broker selling such stock to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)       by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iv)       if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price, with the
Participant paying cash or other permissible form of payment of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued. Shares of Common Stock will no longer be
subject to an Option and may not be purchased under the Option thereafter to the
extent that (A) shares issuable upon exercise are used to pay the exercise price
pursuant to the “net exercise,” (B) shares are delivered to the Participant as a
result of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or

 

(v)        in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Agreement.

 

(d)        Exercise and Payment of a SAR.  When and to the extent exercisable in
accordance with the terms of the Plan and the applicable Award Agreement, a
Participant may exercise an SAR by providing written notice of exercise to the
Company on a form approved by the Board. Upon exercise of a SAR, the Participant
shall be entitled to receive the excess, if any, of (A) the aggregate Fair
Market Value (on the date of the exercise of the SAR) of the number of shares of
Common Stock with respect to which the Participant is exercising the SAR on such
date, over (B) the aggregate exercise or strike price of such number of shares
of Common Stock. Such amount may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.

 

(e)        Transferability of Options and SARs.  The following restrictions on
the transferability of Options and SARs will apply:

 

(i)         Restrictions on Transfer.  Except as provided in subsections
(ii) and (iii) below, an Option or SAR will not be transferable except by will
or by the laws of descent and distribution, and will be exercisable during the
lifetime of the Participant only by the Participant, provided, however, that
(i) the Board may permit transfer of a Nonstatutory Option or SAR in a manner
that is not prohibited by applicable securities laws, and (ii) the Board may
permit transfer of an Incentive Stock Option to a trust if, under Section 671 of
the Code and applicable state law, the Participant to whom the Incentive Stock
Option was granted is considered the sole beneficial owner of the Incentive
Stock Option while it is held in the Trust.  Even if otherwise transferable
under this Section 5(e), except as explicitly provided in the Plan, neither an
Option nor a SAR may be transferred for consideration.

 

(ii)        Domestic Relations Orders.  Subject to the approval of the Board or
a duly authorized Officer, a Nonstatutory Option or SAR may be transferred
pursuant to the terms of a domestic relations order, official marital settlement
agreement or other divorce or separation instrument.

 

7

--------------------------------------------------------------------------------


 

(iii)       Beneficiary Designation.  Subject to the approval of the Board or a
duly authorized Officer, a Participant may, by delivering written notice to the
Company (or a third party designated by the Company, each a “Company Designee”),
in a form approved by the Company (or the Company Designee), designate a third
party who, on the death of the Participant, will thereafter be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, upon the
death of the Participant, the executor or administrator of the Participant’s
estate or the Participant’s legal heirs will be entitled to exercise the Option
or SAR and receive the Common Stock or other consideration resulting from such
exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws. Notwithstanding the
foregoing provisions of this subsection (iii), unless otherwise provided in the
applicable Award Agreement, an Option or SAR may be exercised after the death of
the Participant to whom the Option or SAR was granted only if and to the extent
that the Option or SAR was exercisable by the Participant as of the date of the
Participant’s death.

 

(f)        Exercisability and Vesting Generally.  An Option or SAR may become
exercisable at such time or times (including in periodic installments that may
or may not be equal) and subject to such terms and conditions (which may be
based on the satisfaction of Performance Goals, Continuous Service for a
specified period or other criteria) as determined by the Board in its sole
discretion and set forth in the applicable Award Agreement. Any shares of Common
Stock acquired upon exercise of an Option or SAR may be vested upon such
exercise, or such shares may vest at such later time or times (including in
periodic installments that may or may not be equal) and subject to such terms
and conditions (which may be based on the satisfaction of Performance Goals,
Continuous Service for a specified period or other criteria) as may be
determined by the Board in its sole discretion and set forth in the applicable
Award Agreement. The exercise or vesting provisions of individual Options or
SARs (or of shares of Common Stock acquired upon exercise of individual Options
or SARs) may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

 

(g)        Termination of Continuous Service.  Except as otherwise provided in
the applicable Award Agreement or other agreement between the Participant and
the Company or any Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Award as of the date
of termination of Continuous Service) within the period of time ending on the
earlier of (i) the date three months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the applicable Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR will
terminate. Exercise of any portion of an Incentive Stock Option more than three
months following termination of a Participant’s Continuous Service (other than
termination of Continuous Service due to the Participant’s death or Disability)
will cause that portion of the Option to become a Nonstatutory Option.

 

(h)        Extension of Termination Date.  If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be consecutive) equal to the applicable post
termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, and (ii) the expiration of the
term of the Option or SAR as set

 

8

--------------------------------------------------------------------------------


 

forth in the applicable Award Agreement. In addition, unless otherwise provided
in a Participant’s Award Agreement, if the sale of any Common Stock received on
exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a period of months (that need not be consecutive) equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement. Exercise of any
portion of an Incentive Stock Option more than three months following
termination of a Participant’s Continuous Service (or more than 12 months after
termination of Continuous Service due to the Participant’s Disability or more
than 12 months after the death of the Participant in the circumstances set forth
in Section 5(j)) will cause that portion of the Option to become a Nonstatutory 
Option.

 

(i)         Disability of Participant.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates as a
result of the Participant’s Disability, the Participant may exercise his or her
Option or SAR (to the extent that the Participant was entitled to exercise such
Option or SAR as of the date of termination of Continuous Service), but only
within such period of time ending on the earlier of (i) the date 12 months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the applicable time frame, the Option or SAR (as applicable) will
terminate. Exercise of any portion of an Incentive Stock Option more than 12
months following termination of the Participant’s employment due to Disability
will cause that portion of the Option to become a Nonstatutory Option.

 

(j)        Death of Participant.  Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or
any Affiliate, if (i) a Participant’s Continuous Service terminates as a result
of the Participant’s death, or (ii) the Participant dies within the period (if
any) specified in the Award Agreement for exercisability after the termination
of the Participant’s Continuous Service for a reason other than death, then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date 18 months following the date of death (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
such Option or SAR as set forth in the Award Agreement. If, after the
Participant’s death, the Option or SAR is not exercised within the applicable
time frame, the Option or SAR (as applicable) will terminate. Exercise of any
portion of an Incentive Stock Option more than 12 months following the death of
the Participant in the circumstances set forth in this Section 5(j) will cause
that portion of the Option to become a Nonstatutory Option.

 

(k)        Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

 

(l)         Non-Exempt Employees.  If an Option or SAR is granted to an Employee
who is a non-exempt employee for purposes of the U.S. Fair Labor Standards Act
of 1938, as amended, the Option

 

9

--------------------------------------------------------------------------------


 

or SAR will not be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option or SAR (although the
Award may vest prior to such date). Consistent with the provisions of the Worker
Economic Opportunity Act, (i) if such non-exempt Employee dies or suffers a
Disability, (ii) upon a Transaction in which such Option or SAR is not assumed,
continued, or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement or in another agreement between the Participant and the Company or any
Affiliate or, in the absence of such definition, in accordance with the
Company’s then current employment policies and guidelines), the portion of any
Options and SARs otherwise exercisable (but for this Section 5(l)) may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR or the
underlying Common Shares will be exempt from his or her regular rate of pay. To
the extent permitted and/or required for compliance with the U.S. Worker
Economic Opportunity Act to ensure that any income derived by a non-exempt
employee in connection with the exercise, vesting or issuance of any shares
under any other Stock Award will be exempt from the employee’s regular rate of
pay, the provisions of this Section 5(l) will apply to all Stock Awards and are
hereby incorporated by reference into such Stock Award Agreements.

 

6.                                    PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)        Restricted Stock Awards. Each Restricted Stock Award Agreement will
be in such form and will contain such terms and conditions as the Board will
deem appropriate. To the extent consistent with the Company’s bylaws, at the
Board’s election, shares of Common Stock that are the subject of a Restricted
Stock Award may be (x) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Restricted Stock Award
lapse; or (y) evidenced by a certificate, which certificate will be held in such
form and manner as determined by the Board. The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)         Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past or future services to the Company or an Affiliate, or (C) any
other form of legal consideration that may be acceptable to the Board, in its
sole discretion, and permissible under applicable law.

 

(ii)        Vesting.  Shares of Common Stock awarded under the Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 

(iii)       Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)       Transferability.  Shares of Common Stock granted under the Restricted
Stock Award Agreement will not be transferable by the Participant except upon
such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

 

10

--------------------------------------------------------------------------------


 

(v)        Dividends.  A Restricted Stock Award Agreement may provide for the
handling of any dividends otherwise payable on unvested Restricted Stock in such
manner as the Board in its discretion deems appropriate, including (i) current
distribution to the Participant of dividends otherwise payable on unvested
Restricted Stock, (ii) no distribution of any dividends to the Participant
otherwise payable on unvested Restricted Stock, or (iii) retention of dividends
otherwise payable on unvested Restricted Stock until and if the Restricted Stock
becomes vested.

 

(b)        Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement will be in such form and will contain such terms and conditions as the
Board may deem appropriate. The terms and conditions of Restricted Stock Unit
Award Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

 

(i)         Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of underlying Common Stock (or of cash
equal to the value of such Common Stock). For clarity, the Board need not
require the payment of any consideration for the settlement (or grant) of a
Restricted Stock Unit Award, other than past or future services rendered or to
be rendered by the Participant.

 

(ii)        Vesting.  At the time of the grant of a Restricted Stock Unit Award,
the Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii)       Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

(iv)       Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award provided that,
notwithstanding such restrictions or conditions, the Restricted Stock Unit Award
is either exempt from or in compliance with Section 409A of the Code.

 

(v)        Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all of the same terms and conditions as the
underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)       Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

11

--------------------------------------------------------------------------------


 

(c)        Performance Awards.

 

(i)         Performance Stock Awards.  A Performance Stock Award is a Stock
Award (covering a number of shares not in excess of that set forth in
Section 3(d) above) that is payable (including that may be granted, may vest or
may be exercised) contingent upon the attainment during a Performance Period of
certain Performance Goals. A Performance Stock Award may also, but need not,
require the Participant’s completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, if not required for compliance with Section 162(m) of the
Code, the Board), in its sole discretion. In addition, to the extent permitted
by applicable law (including Section 162(m) of the Code in the case of a
Performance Stock Award intended to qualify as “qualified performance-based
compensation” under such provision) and the applicable Award Agreement, the
Board may determine that cash may be used in payment of Performance Stock
Awards.

 

(ii)        Performance Cash Awards.  A Performance Cash Award is a cash award
(for a dollar value not in excess of that set forth in Section 3(d) above) that
is payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award or at such other appropriate time, the length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Committee (or, if not required
for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. The Board may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.

 

(iii)       Board Discretion.  The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period, provided that, in the case
of a Performance Award intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code, such negative discretion is
exercised in a manner that will not undermine such qualification of such Award
or any other Award intended to also so qualify. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

 

(iv)       Section 162(m) Compliance.  The Committee will establish the
Performance Goals applicable to, and the formula for calculating the amount
payable under, a Performance Award no later than the earlier of (a) the date 90
days after the commencement of the applicable Performance Period, and (b) the
date on which 25% of the Performance Period has elapsed, and in any event at a
time when the achievement of the applicable Performance Goals remains
substantially uncertain. Prior to the payment of any compensation under an Award
intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, the Committee will certify in writing the extent to
which any Performance Goals and any other material terms under such Award have
been satisfied (other than in cases where such Performance Goals relate solely
to the increase in the value of the Common Stock). Notwithstanding satisfaction
of, or completion of any Performance Goals, but subject to the proviso regarding
negative discretion in the first sentence of Section 6(c)(iii), the number of
shares of Common Stock, Options, cash or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Performance Goals may be reduced by the Committee on the basis of such further
considerations as the Committee, in its sole discretion, will determine.

 

12

--------------------------------------------------------------------------------


 

(d)        Other Stock Awards.  Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price not less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of the Plan, the Board will have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards.

 

7.                                    COVENANTS OF THE COMPANY.

 

(a)        Availability of Shares.  The Company will keep available at all times
the number of shares of Common Stock reasonably required to satisfy
then-outstanding Awards.

 

(b)        Compliance with Law.  The Company will seek to obtain from each
regulatory commission or agency, as necessary, such authority as may be required
to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise, vesting or settlement of the Stock Awards; provided, however, that
this undertaking will not require the Company to register under the Securities
Act or other securities or applicable laws, the Plan, any Stock Award or any
Common Stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts and at a reasonable cost, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary or advisable for the lawful issuance and sale of Common
Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Common Stock upon exercise, vesting or settlement of
such Stock Awards unless and until such authority is obtained. A Participant
will not be eligible for the grant of an Award or the subsequent issuance of
cash or Common Stock pursuant to the Award if such grant or issuance would be in
violation of any applicable law.

 

(c)        No Obligation to Notify or Minimize Taxes.  The Company will have no
duty or obligation to advise any Participant of the tax treatment of a Stock
Award. Furthermore, the Company will have no duty or obligation to warn or
otherwise advise a Participant of a pending termination or expiration of an
Award or a possible period in which an Award may not be exercised or settled.
The Company has no duty or obligation to minimize the tax consequences of an
Award to the holder of such Award.

 

8.                                    MISCELLANEOUS.

 

(a)        Use of Proceeds from Sales of Common Stock.  Proceeds from the sale
of shares of Common Stock pursuant to Awards will constitute general funds of
the Company.

 

(b)        Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant, provided that such instrument, certificate or letter is
communicated to, or actually received or accepted by, the Participant within a
reasonable period of time after such corporate action. In the event that the
corporate records (e.g., Board consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., exercise price,
vesting schedule or number of shares) that are inconsistent with those in the
Award Agreement or related grant documents as a result of a clerical error in
the papering of the Award Agreement or related grant documents, the corporate
records will control

 

13

--------------------------------------------------------------------------------


 

and the Participant will have no legally binding right to the incorrect term in
the Award Agreement or related grant documents.

 

(c)        Stockholder Rights.  No Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Award has been entered into the books and records
of the Company.

 

(d)        No Employment or Other Service Rights.  Nothing in the Plan, any
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto will confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted (or in any other capacity) or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state or foreign jurisdiction in which the Company or the Affiliate is
domiciled or incorporated, as the case may be.

 

(e)        Change in Time Commitment.  In the event a Participant’s regular
level of time commitment in the performance of his or her services for the
Company and any Affiliates is reduced (for example, and without limitation, if
the Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award; provided, however,
that no such action may be taken if it would result in the Participant incurring
liability for additional tax under Section 409A of the Code. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced.

 

(f)        Incentive Stock Option Limitations.  To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code), or
if an Option although designated as and intended to be an Incentive Stock Option
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

 

(g)        Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising or acquiring Common Stock under the Award; and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock. The foregoing

 

14

--------------------------------------------------------------------------------


 

requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on certificates for Common Stock issued under the Plan as such counsel
deems necessary or appropriate in order to comply with applicable securities
laws, including, but not limited to, legends restricting the transfer of the
Common Stock.

 

(h)        Withholding Obligations.  The Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) requiring the Participant to tender a cash payment; (ii) withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
the Participant in connection with the Award; (iii) withholding cash from an
Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Award Agreement.

 

(i)         Electronic Delivery.  Any reference herein to a “written” agreement
or document will include any agreement or document delivered electronically,
filed publicly at www.sec.gov (or any successor website thereto) or posted on
the Company’s intranet (or other shared electronic medium controlled by the
Company to which the Participant has access).

 

(j)        Deferrals.  To the extent permitted by applicable law, the Board, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
a manner such that the affected Award is (or remains) exempt from or in
compliance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company. The Board is authorized
to make deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan, in accordance with
applicable law and in a manner such that the affected Award is (or remains)
either exempt from or in compliance with Section 409A of the Code.

 

(k)        Compliance with Section 409A of the Code.  The Plan and Award
Agreements will be interpreted and administered to the greatest extent possible
in a manner that makes the Plan and the Awards granted hereunder exempt from
Section 409A of the Code, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Award Agreement evidencing such Award will include the terms and
conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. Notwithstanding anything to the contrary in this
Plan, if the shares of Common Stock are publicly traded, and if a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount that is due because of a “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) will be issued or paid before the date that is six
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

 

15

--------------------------------------------------------------------------------


 

(l)         Clawback/Recovery.  All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the U.S. Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. In addition, the Board may impose such
other clawback, recovery or recoupment provisions in an Award Agreement as the
Board determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.

 

9.                                    ADJUSTMENTS UPON CHANGES IN COMMON STOCK;
OTHER CORPORATE EVENTS.

 

(a)        Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(c), (iii) the class(es) and maximum number of securities that may be
awarded to any person pursuant to Section 3(d), and (iv) the class(es) and
number of securities and price per share of stock subject to outstanding Stock
Awards. The Board will make such adjustments, and its determination will be
final, binding and conclusive.

 

(b)        Dissolution or Liquidation.  Except as otherwise provided in the
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to the Company’s repurchase rights or subject to a forfeiture
condition may be repurchased or reacquired by the Company notwithstanding the
fact that the holder of such Stock Award is providing Continuous Service;
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

 

(c)        Transaction.  The following provisions will apply to Stock Awards in
the event of a Transaction unless otherwise provided in the Stock Award
Agreement or any other written agreement between the Company or any Affiliate
and the Participant or unless otherwise expressly provided by the Board at the
time of grant of a Stock Award. In the event of a Transaction, then,
notwithstanding any other provision of the Plan, the Board may take one or more
of the following actions with respect to Stock Awards, contingent upon the
closing or completion of the Transaction:

 

(i)         arrange for the surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) to assume or continue
the Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Transaction), provided that,
in the case of an Incentive Stock Option or other type of Stock Award that is
exempt from Section 409A of the Code, such assumption, continuation or
substitution is effectuated in a manner and on terms that preserve the status of
an Incentive Stock Option as such under Section 422 of the Code and that
preserve the status of the Stock Award as exempt from Section 409A of the Code;

 

16

--------------------------------------------------------------------------------


 

(ii)        arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(iii)       accelerate the vesting, in whole or in part, of the Stock Award
(and, if applicable, the time at which the Stock Award may be exercised) to a
date prior to the effective time of such Transaction as the Board determines
(or, if the Board does not determine such a date, to the date that is five days
prior to the effective date of the Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Transaction, provided that such action does not cause a Stock Award that
is subject to and in compliance with Section 409A of the Code to cease to comply
with Section 409A of the Code, and provided that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Transaction, which exercise is contingent upon the
effectiveness of such Transaction;

 

(iv)       arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

 

(v)        cancel or arrange for the cancellation of the Stock Award, to the
extent not vested or not exercised prior to the effective time of the
Transaction, in exchange for such cash consideration or no consideration as the
Board, in its sole discretion, may consider appropriate; and

 

(vi)       make a payment, in such form as may be determined by the Board equal
to the excess, if any, of (A) the value of the property the Participant would
have received upon the exercise of the Stock Award immediately prior to the
effective time of the Transaction, over (B) any exercise price applicable to the
Stock Award. For clarity, this payment may be zero ($0) if the value of the
property is equal to or less than the exercise price.  Payments under this
provision may be delayed to the same extent that payment of consideration to the
holders of Common Stock in connection with the Transaction is delayed as a
result of escrows, earnouts, holdbacks or any other contingencies.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d)        Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award, or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, or as may be determined in the discretion of the Board;
otherwise no such acceleration shall occur.

 

10.                            PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF
THE PLAN.

 

The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board or (ii) the date the Plan is approved by
the stockholders of the Company. No Awards may be granted under the Plan while
the Plan is suspended or after it is terminated.

 

11.                            EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT OR
EXERCISE.

 

The Plan will come into existence on the Effective Date. No Stock Award will be
exercised (or, in the case of a Restricted Stock Award, Restricted Stock Unit
Award, Performance Stock Award, or Other Stock Award, no Stock Award will be
granted) and no

 

17

--------------------------------------------------------------------------------


 

Performance Cash Award will be settled unless and until the Plan has been
approved by the stockholders of the Company, which approval will be within 12
months after the date the Plan is adopted by the Board.

 

12.                            CHOICE OF LAW.

 

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                            DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 

(a)        “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

 

(b)        “Award” means a Stock Award or a Performance Cash Award.

 

(c)        “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

(d)        “Board” means the Board of Directors of the Company.

 

(e)        “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

 

(f)        “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

(g)        “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States, any state thereof, or any applicable foreign
jurisdiction; (ii) such Participant’s attempted commission of, or participation
in, a fraud or act of dishonesty against the Company or any Affiliate;
(iii) such Participant’s intentional, material violation of any contract or
agreement between the Participant and the Company or any Affiliate or of any
statutory duty owed to the Company or any Affiliate; (iv) such Participant’s
unauthorized use or disclosure of the Company’s or any Affiliate’s confidential
information or trade secrets; or (v) such Participant’s gross misconduct. The
determination that a termination of the Participant’s Continuous Service is
either for Cause or without Cause shall be made by the Company in its sole
discretion. Any determination by the Company that the Continuous

 

18

--------------------------------------------------------------------------------


 

Service of a Participant was terminated with or without Cause for the purposes
of outstanding Awards held by such Participant shall have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.

 

(h)        “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(i)         any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of the conversion of another stockholder’s voting
securities or a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

 

(ii)        there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii)       there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

 

(iv)       individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

19

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply. Notwithstanding the foregoing
definition or any other provision of the Plan, moreover, in the case of an Award
that constitutes nonqualified deferred compensation under Section 409A of the
Code, where a Change in Control is a payment trigger and not merely a vesting
trigger, or where otherwise necessary to ensure that the Participant does not
incur liability for additional tax under Section 409A of the Code, a transaction
(or series of related transactions) shall constitute a Change in Control only
if, in addition to satisfying the foregoing definition, such transaction (or
series of related transactions) also satisfies the definition of a “change in
control event” under Treas. Reg. Section 1.409A-3(i)(5).

 

(i)         “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(j)        “Committee” means a committee of one or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

(k)        “Common Stock” means, as of the Effective Date, the common stock of
the Company, having one vote per share.

 

(l)         “Company” means Sunshine Heart, Inc., a Delaware corporation.

 

(m)       “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
will not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(n)        “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or

 

20

--------------------------------------------------------------------------------


 

policy applicable to the Participant, or as otherwise required by law.
Notwithstanding the foregoing definition, in the case of an Award that
constitutes nonqualified deferred compensation under Section 409A of the Code,
to the extent a termination of Continuous Service is a payment event or if
otherwise necessary to ensure that the Participant does not incur liability for
additional tax under Section 409A of the Code, the Participant shall be
considered to have experienced a termination of Continuous Service only if he
has also experienced a “separation from service” within the meaning of Treas.
Reg. Section 1.409A-1(h) (without regard to any alternative definitions of such
term thereunder).

 

(o)        “Covered Employee” will have the meaning provided in
Section 162(m)(3) of the Code.

 

(p)        “Director” means a member of the Board.

 

(q)        “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(r)        “Effective Date” means the effective date of this Plan, which is the
date this Plan (as amended from time to time) is approved by the Company’s
stockholders.

 

(s)        “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(t)        “Entity” means a corporation, partnership, limited liability company
or other entity.

 

(u)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(v)        “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.

 

(w)       “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)         If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock will be, unless otherwise determined by the Board, the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.

 

21

--------------------------------------------------------------------------------


 

(ii)        Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

 

(iii)       In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(x)        “Fully Diluted Shares” as of a date means an amount equal to the
number of shares of Common Stock (i) outstanding and (ii) issuable upon
exercise, conversion or settlement of outstanding Awards under the Plan and any
other outstanding options, warrants or other securities of the Company that are
(directly or indirectly) convertible or exchangeable into or exercisable for
shares of Common Stock, in each case as of the close of business of the Company
on such date. For purposes of calculating the number of Fully Diluted Shares:
(x) if the number of shares subject to an outstanding Award is variable on the
applicable date, then the number of shares of Common Stock issuable upon
exercise or settlement of the Award shall be the maximum number of shares that
could be received under such Award and (y) if two or more types of Awards are
granted to a Participant in tandem with each other such that the exercise of one
type of Award with respect to a number of shares cancels at least an equal
number of shares of the other, then the number of shares of Common Stock
issuable upon exercise or settlement of the Award shall be the largest number of
shares that would be counted under either of the Awards.

 

(y)        “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, is designated in the applicable
Award Agreement as and qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(z)        “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(aa)      “Nonstatutory Stock Option” means any Option granted pursuant to
Section 5 of the Plan that is not an Incentive Stock Option.

 

(bb)      “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

(cc)      “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(dd)      “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement will be subject to the terms and conditions of the Plan.

 

(ee)      “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who is a permissible holder of an
outstanding Option.

 

22

--------------------------------------------------------------------------------


 

(ff)       “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock that is granted pursuant to the terms and
conditions of Section 6(d).

 

(gg)      “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.

 

(hh)      “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(ii)        “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(jj)       “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who is a permissible holder of an
outstanding Award.

 

(kk)      “Performance Cash Award” means an award of cash granted pursuant to
the terms and conditions of Section 6(c)(ii).

 

(ll)        “Performance Criteria” means the one or more criteria that the Board
or Committee (as applicable) will select for purposes of establishing the
Performance Goals for a Performance Period. The Performance Criteria that will
be used to establish such Performance Goals may be based on any one of, or
combination of, the following as determined by the Board or Committee (as
applicable): (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based compensation;
(vii) earnings before interest, taxes, depreciation, amortization, legal
settlements, other income (expense), stock-based compensation and changes in
deferred revenue; (viii) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense), stock-based
compensation, other non-cash expenses and changes in deferred revenue;
(ix) total stockholder return; (x) return on equity or average stockholder’s
equity; (xi) return on assets, investment, or capital employed; (xii) stock
price; (xiii) margin (including gross margin); (xiv) income (before or after
taxes); (xv) operating income; (xvi) operating income after taxes;
(xvii) pre-tax profit; (xviii) operating cash flow; (xix) sales or revenue
targets; (xx) increases in revenue or product revenue; (xxi) expenses and cost
reduction goals; (xxii) improvement in or attainment of working capital levels;
(xxiii) economic value added (or an equivalent metric); (xxiv) market share;
(xxv) cash flow; (xxvi) cash flow per share; (xxvii) cash balance; (xxviii) cash
burn; (xxix) cash collections; (xxx) share price performance; (xxxi) debt
reduction; (xxxii) implementation or completion of projects or processes
(including, without limitation, clinical trial initiation, new and supplemental
indications for existing products, and product supply); (xxxiii) stockholders’
equity; (xxxiv) capital expenditures; (xxxv) debt levels; (xxxvi) operating
profit or net

 

23

--------------------------------------------------------------------------------


 

operating profit; (xxxvii) workforce diversity; (xxxviii) growth of net income
or operating income; (xxxix) billings; (xl) bookings; (xli) employee retention;
(xlii) initiation of phases of clinical trials and/or studies by specific dates;
(xliii) acquisition of new customers, including institutional accounts; (xliv)
customer retention and/or repeat order rate; (xlv) number of institutional
customer accounts (xlvi) budget management; (xlvii) improvements in sample and
test processing times; (xlviii) regulatory milestones; (xlix) progress of
internal research or clinical programs; (l) progress of partnered programs; (li)
partner satisfaction; (lii) milestones related to samples received and/or tests
run; (liii) expansion of sales in additional geographies or markets; (liv)
research progress, including the development of programs; (lv) patient samples
processed and billed; (lvi) sample processing operating metrics (including,
without limitation, failure rate maximums and reduction of repeat rates); (lvii)
strategic partnerships or transactions (including in-licensing and out-licensing
of intellectual property); and (lviii) to the extent that an Award is not
intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code, other measures of performance selected by the Board.

 

(mm)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board or Committee (as applicable) for the Performance
Period based upon the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. Unless specified otherwise by the Board or Committee (as
applicable) (i) in the Award Agreement at the time the Award is granted or
(ii) in such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Board or Committee (as applicable) will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; (12) to exclude the effect of any other unusual,
non-recurring gain or loss or other extraordinary item; and (13) to exclude the
effects of the timing of acceptance for review and/or approval of submissions to
any regulatory body. In addition, the Board or Committee (as applicable) retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals (subject to the limitations set forth in
Treas. Reg. Section 1.162-27(e)(2)(iii) in the case of Awards intended to
constitute “qualified performance-based compensation “ under Section 162(m) of
the Code) and to define the manner of calculating the Performance Criteria it
selects to use for such Performance Period. Partial achievement of the specified
criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award.

 

(nn)      “Performance Period” means the period of time selected by the Board or
Committee (as applicable) over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
or under and the payment of a Stock Award or a

 

24

--------------------------------------------------------------------------------


 

Performance Cash Award. Performance Periods may be of varying and overlapping
duration, at the sole discretion of the Board or Committee (as applicable).

 

(oo)      “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

 

(pp)      “Plan” means this Sunshine Heart, Inc. 2017 Equity Incentive Plan, as
it may be amended.

 

(qq)      “Restricted Stock Award” means an award of shares of Common Stock that
is granted pursuant to the terms and conditions of Section 6(a).

 

(rr)      “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(ss)       “Restricted Stock Unit Award” means a right to receive shares of
Common Stock (or cash in an amount equal to the value of shares of Common Stock)
that is granted pursuant to the terms and conditions of Section 6(b).

 

(tt)       “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

 

(uu)      “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(vv)      “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

(ww)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation in value of shares of Common Stock that is granted pursuant to the
terms and conditions of Section 5.

 

(xx)      “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

 

(yy)      “Stock Award” means any right to receive or acquire Common Stock
granted under the Plan, including an Incentive Stock Option, a Nonstatutory
Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right, a Performance Stock Award or any Other Stock Award.

 

(zz)      “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement will be subject to the terms and conditions of the
Plan.

 

(aaa)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of

 

25

--------------------------------------------------------------------------------


 

such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contributions) of more than 50%.

 

(bbb)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

(ccc)    “Transaction” means the consummation, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i)         a sale or other disposition of all or substantially all, as
determined by the Board, in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)        a sale or other disposition of at least 90% of the outstanding
securities of the Company;

 

(iii)       a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

 

(iv)       a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

If required for compliance with Section 409A of the Code in the case of an Award
constituting nonqualified deferred compensation under such provision, in no
event will a Transaction be deemed to have occurred if such transaction is not
also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).

 

26

--------------------------------------------------------------------------------